EX-10.5.1 4 exh1051.htm EXHIBIT-AMENDMENT TO LEASES 06302002 Form 10-Q Exhbit
10.5.1

Exhibit 10.5.1

SECOND AMENDMENT OF LEASE

This Second Amendment of Lease is made and entered into this 19th day of March,
1997, by and between Crossroads Associates and Clocktower Associates (Landlord),
and Siebel Systems, Inc. a California Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of 1875 South Grant Street, and by letter dated
December 17th, 1996, Tenant exercised Tenant's option to lease the tenth floor
of the 1875 South Grant Street Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of 1875 South Grant Street, commencing
April 1st, 1997, contingent upon Landlord obtaining a lease termination
agreement with California Federal Bank, which lease termination agreement was
not obtained thereby rendering the First Amendment of Lease void;

D. WHEREAS, Tenant desires to lease an additional 12,926 gross square feet of
space (which includes Tenant's proportionate share of Building common areas)
located on the first floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California, thereby bringing Tenant's total leased
area to 114,756 rentable square feet (66,426 s.f. + 35,404 s.f. + 12,926 s.f.).

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The Premises to be leased hereunder shall hereinafter be referred to as the
First Floor 1875 Space" and is described as follows: 12,926 rentable square feet
of space, which includes Tenant's prorata share of Building common areas,
located on the first floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California and as further outlined in red on
Exhibit "A".

2. Effective Date and Termination Date

The "Effective Date" shall hereinafter be defined as April 1st, 1998. The Lease
Termination Date for the First Floor 1875 Space shall be co-terminus with the
space leased by Tenant at 1855 South Grant Street and therefore shall be August
7th, 2006. Landlord and Tenant further agree Tenant's Lease of the First Floor
1875 Space shall be subject to the options to extend the Lease per paragraph 48
of the Lease.

3. Upon the Effective Date, Landlord agrees to lease to Tenant and Tenant agrees
to lease and hire from Landlord the First Floor 1875 Space as defined above.

4. Tenant agrees to lease the First Floor 1875 Space in an as-is condition, and
any alteration or modifications to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease and shall not delay the commencement of Lease for
the First Floor 1875 Space nor delay the payment of rent and all such
modifications shall be at Tenant's sole cost and expense. Notwithstanding
anything herein to the contrary, Landlord agrees to provide Tenant an allowance
equal to the cost to recarpet the First Floor 1875 Space with building standard
carpet and building standard base and to repaint the First Floor 1875 Space. The
allowance to be provided herein shall be in the form of a credit against Basic
Rent due and owing from Tenant to Landlord, and said allowance shall be credited
to Tenant in the month succeeding the installation of new carpet, base, and
paint for the applicable areas.

5. Basic Rent

Commencing on the Effective Date, Tenant's monthly Basic Rent for the First
Floor 1875 Space shall be l2,926s.f. x $2.30 = $29,729.80 per month. This amount
shall be adjusted on August 7th, 1998 and annually thereafter per the terms and
limitations described in paragraph 38 of the Lease. For example, if effective
August 7th, 1998 the annual rent adjustment described in paragraph 38 of the
Lease is 2.4% then Effective August 7th, 1998 Tenant's Basic Rent for the First
Floor 1875 Space will be adjusted as follows: $29,729.80 x 1.04 = $30,918.99.
This amount will be adjusted annually thereafter according to paragraph 38.

6. Additional Rent

Upon the Effective Date, Tenant's Additional Rent as described in paragraph 4D
of the Lease shall be increased by the then current rate being charged to
tenants occupying Building 1875 and shall continue to be adjusted per the terms
and conditions of paragraph 4D. For example if the Additional Rent per square
foot per month for space in the 1875 Building as of the Effective Date was
$0.62/square foot/month, commencing upon the Effective Date, Tenant's Additional
Rent would be increased by the following amount: 12,926 s.f. x $0.62 per square
foot per month = $8,014 per month.

7. Parking

Upon the Effective Date, Tenant's allocated number of parking spaces in the
Complex shall be increased by 40 spaces.

8. Landlord and Tenant mutually acknowledge and agree that neither Landlord nor
Tenant have had any dealings with any real estate brokers or agents in
connection with the negotiation of this First Amendment of Lease which has
resulted in any obligation to pay a leasing commission.

Except as herein modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this First Amendment of Lease, which
for reference purposes shall be deemed to have been dated as the day above
written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
California Corporation



/s/ Boyd Smith


Title    Partner



/s/ Howard H. Graham


Title   Senior Vice President and CFO






--------------------------------------------------------------------------------




THIRD AMENDMENT OF LEASE

This Third Amendment of Lease is made and entered into this 1st day of
September, 1997, by and between Crossroads Associates and Clocktower Associates
(Landlord), and Siebel Systems, Inc. a California Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of 1875 South Grant Street, and by letter dated
December 17th, 1996, Tenant exercised Tenant's option to lease the tenth floor
of the 1875 South Grant Street Building; and.

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of 1875 South Grant Street, commencing
April 1st, 1997, contingent upon Landlord obtaining a lease termination
agreement with California Federal Bank, which lease termination agreement was
not obtained thereby rendering the First Amendment of Lease void;

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space (which includes Tenant's
proportionate share of Building common areas) located on the first floor of the
Building located at 1875 South Grant Street, San Mateo, San Mateo County,
California (the "First Floor 1875 Space"); and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of 1875 South Grant Street, and by letter dated July 28th,
1997 Tenant exercised Tenant's Option to lease the Eighth floor of 1875 South
Grant Street, thereby bringing Tenant's total leased area (subject to the Ninth
floor becoming available) 150,160 gross square feet of space.

F. WHEREAS, Tenant wishes to lease directly from Landlord Suite 130, 1875 South
Grant Street, which Suite 130 is included in and is a part of the First Floor
1875 space as referred to above and as is defined in paragraph 1 of the Second
Amendment of Lease. Tenant's direct lease of Suite 130 is to commence prior to
the commencement of lease date for the First Floor 1875 space of April 1st, 1998
as is currently provided for. In order to allow Tenant to do so, California
Federal Bank, has agreed to modify its May 18, 1990 lease with Landlord (the
"Cal Fed Lease") to eliminate Suite 130 from the Cal Fed Lease premises. In
addition, California Federal Bank and InCOMMON, LLC have agreed to modify the
February 21, 1997 Sublease between CalFed and inCommon (the inCommon Sublease")
to eliminate Suite 130 from the inCommon subleased premises.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows;

1. Suite 130. The Premises tube leased hereunder shall hereinafter be referred
to as "Suite 130" and is described as follows: 4,114 rentable square feet of
space, which includes Tenant's prorata share of Building common areas, located
on the First Floor of the Building located at 1875 South Grant Street, San
Mateo, San Mateo County, California and as further outlined in red on Exhibit
"A." Suite 130 is a part of the First Floor 1875 Space as referred to above.

2. Effective Date and Termination Date. The "Effective Date" shall hereinafter
be defined as September 1, 1997. The Lease Termination Date for Suite 130 shall
be co-terminus with the space leased by Tenant at 1855 South Grant Street and
therefore shall be August 7, 2006. Landlord and Tenant further agree Tenant's
lease of Suite 130 shall be subject to the options to extend the Lease per
paragraph 48 of the Lease.

3. Agreement to Lease. Upon the Effective Date, Landlord agrees to lease Tenant
and Tenant agrees to lease and hire from Landlord Suite 130 as defined above.

4. Premises As-Is. Tenant agrees to lease Suite 130 in an "as-is" condition, and
any alteration or modifications to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease and shall not delay the commencement of Lease for
Suite 130 nor delay the payment of rent and all such modifications shall be at
Tenant's sole cost and expense.

5. Basic Rent. Commencing on the Effective Date, Tenant's monthly Basic Rent for
Suite 130 shall be 4,114 s.f. x $1.35 = $5,553.90 per month. This amount shall
be adjusted on April 1st, 1998, which is the Effective Date for the First Floor
1875 Space. From and after April 1st, 1998, the Basic Rent for Suite 130 shall
be as described in paragraph 5 of the Second Amendment of Lease.

6. Additional Rent

Upon the Effective Date, Tenant's Additional Rent for Suite 130 shall be
$2,550.68 per month. This amount shall be increased on April 1st, 1998 to the
then current rate being charged to tenants occupying Building 1875 and shall
continue to be adjusted per the terms and conditions of paragraph 4D of the
Lease.

7. Parking

Upon the Effective Date, Tenant's allocated number of parking spaces in the
Complex shall be increased by 13 spaces.

8. No Brokers. Landlord and Tenant mutually acknowledge and agree that neither
Landlord nor Tenant have had any dealings with any real estate brokers or agents
in connection with the negotiation of this Third Amendment of Lease which has
resulted in any obligation to pay a leasing commission.

9. Lease in Full Force and Effect. Except as herein modified the Lease shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Third Amendment of Lease, which
for reference purposes shall be deemed to have been dated as the day above
written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
California Corporation



/s/ Boyd Smith


Title    ___________



/s/ Howard H. Graham


Title   Senior Vice President and CFO






--------------------------------------------------------------------------------




FOURTH AMENDMENT OF LEASE

This Fourth Amendment of Lease is made and entered into this 2nd day of April,
1998, by and between Crossroads Associates and Clocktower Associates (Landlord),
and Siebel Systems, Inc. a California Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of 1875 South Grant Street, and by letter dated
December 17th, 1996, Tenant exercised Tenant's option to lease the tenth floor
of the 1875 South Grant Street Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of 1875 South Grant Street, commencing
April 1st, 1997, contingent upon Landlord obtaining a lease termination
agreement with California Federal Bank, which lease termination agreement was
not obtained thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space (which includes Tenant's
proportionate share of Building common areas) located on the first floor of the
Building located at 1875 South Grant Street, San Mateo, San Mateo County,
California (the First Floor 1875 Space); and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of 1875 South Grant Street, and by letter dated July 28th,
1997 Tenant exercised Tenant's Option to lease the Eighth floor of 1875 South
Grant Street, thereby bringing Tenant's total leased area (subject to the Ninth
floor becoming available) to 150,160 gross square feet of space.

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, 1875 South Grant
Street, such that the Suite 130 Lease commenced September 1st, 1997.

G. WHEREAS, Tenant desires to make certain modifications to Tenant's Leased
Premises in the Building at 1875 South Grant Street, San Mateo, which Tenant
improvements will result in an increased need for parking over and above the
amount of parking spaces allocated to Tenant under the Lease and Landlord has
agreed to allocate to Tenant additional parking.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The total number of parking spaces allocated to Tenant under the Lease is
summarized as follows:



Location of
Premises



Square Footage



Parking Spaces



1855
1875
   1st Floor
   4th Floor
   8th Floor
   10th Floor
   Total



66,426
 
12,926
17,702
17,702
  17,702
132,458



200
 
40
52
52
  52
396





In addition to the number of parking spaces granted to Tenant for the Leased
Premises as summarized above, Landlord hereby agrees to provide and grant Tenant
an additional 45 parking spaces throughout the term of Tenant's Lease or any
extension thereof thereby bringing Tenant's total parking allocation to 396 + 45
= 441. If during Tenant's tenancy Landlord, in Landlord's sole opinion, deems it
necessary to specifically designate an area in which the additional 45 spaces
referred to herein shall be located, Landlord reserves the right to so designate
a specific area and Tenant agrees to use Tenant's best efforts to encourage
Tenant's employees to so park in the designated area. The designated area may be
within the parking area of the Complex, or may be upon an adjacent parcel or
parcels immediately to the north of the Complex.

2. Compensation. As compensation to Landlord for the additional parking
allocation of 45 spaces Tenant agrees to pay Landlord, in addition to all other
Basic and Additional Rent due under the lease, the following amounts:

Commencing upon the completion of Tenant's improvements for the 10th floor
(1875) Premises, Tenant shall pay landlord $6,250.00 per month, with partial
months prorated. Upon completion of Tenant's improvements for the 8th floor
(1875) Premises, the $6,25000 monthly amount shall be increased to $12,500.00
per month. This shall be paid and adjusted as indicated in the table below:

Time Period

Monthly Amount



(per above) - 12/31/2002



$ 12,500.00



1/1/2003 - 08/07/2006(1)
8/8/2006 - 08/07/2011(2)
8/8/2011 - 08/07/2016(3)



$ 13,000.00 
$ 13,500.00 
$ 14,000.00 





__________

(1)(end of original lease term)
(2)(provided that the Lease is extended per Tenant's first option).
(3)(provided Tenant exercises its second option to extend).

3. Restoration. Tenant has submitted to Landlord a tentative schematic plan
which reflects Tenant's intentions to reconfigure the eighth and tenth floors in
the Building at 1875 South Grant Street. This preliminary plan is dated November
7, 1997 and is attached as Exhibit "A" to this Fourth Amendment of Lease.
Landlord hereby approves Tenant's preliminary plans subject to Landlord's final
review of the actual p1ans, finish schedules, and specifications which are to
plans subject to Landlord's final review of the actual p1ans, finish schedules,
and specifications which are to be submitted from Tenant to Landlord per
paragraph 8 & 9 of the Lease. Pursuant to Paragraphs 8 & 9 of the Lease, should
Tenant make the modifications as indicated, Tenant's restoration requirements
for each of the floors so modified will be as follows:

a) Construct seven private offices at each "side" of each floor.
b) Reinstall the entire 1oop corridor on each floor.
c) Add two 15 x 15 rooms on each side of each floor.
d) Make all necessary mechanical, electrical, fire sprinkler and other
modifications necessary to achieve the above including compliance with any
building code requirements then in effect at the time such restoration is to be
performed.
e) With respect to finishes and other building standard materials, Tenant will
restore all materials and finishes to the building standard unless unless
otherwise approved and accepted in writing by Landlord.

A preliminary drawing of the configuration of the Premises after the restoration
is performed is attached as Exhibit "B" to this Fourth Amendment of Lease. All
restoration required hereunder shall be at Tenant's sole cost and expense and
shall be performed in accordance with paragraphs 8 and 9 of the Lease.

4. Lease in full force and effect. Except as herein modified the Lease shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Fourth Amendment of Lease,
which for reference purposes shall be deemed to have been dated as the day above
written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
California Corporation



/s/ Boyd Smith


Title    Partner



/s/ Kevin A. Johnson


Title   Vice President, Legal Affairs






--------------------------------------------------------------------------------




FIFTH AMENDMENT TO LEASE

This Fifth Amendment of Lease is made and entered into this 8th day of May,
1998, by and between Crossroads Associates and Clocktower Associates (Landlord),
and Siebel Systems, Inc. a California Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenant's
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997.

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking.

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet.

I. WHEREAS, in the 1875 Building Tenant now desires to lease an additional 9,453
square feet on the second floor and 6,973 square feet on the third floor (which
include Tenant's proportionate share of building common areas), thereby bringing
Tenant's total leased area to 148,884 square feet.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The areas to be leased hereunder are all located in the Building located at
1875 South Grant Street, San Mateo, San Mateo County, California and are further
described as follows:

a) Suite 200

Comprising 8,007 square feet of rentable space, including Tenant's prorata share
of Building common areas, located on the second floor and as further described
in red on Exhibit "Al".

b) Suite 220

Comprising 1,376 gross square feet of space, which includes Tenant's prorata
share of Building common areas, located on the second floor and as further
outlined in red on Exhibit "Al".

c) Suite 350

Comprising 6,973 rentable square feet of space, which includes Tenant's prorata
share of Building common areas, located on the third floor and as further
outlined in red on Exhibit "A2".

Tenant hereby acknowledges that all three suites to be leased hereunder, Suite
200, 220 and 350, are currently leased to other tenants. Tenant's Lease of Suite
200 and Suite 350 are each contingent upon Landlord entering into, in Landlord's
sole opinion, an acceptable Lease Termination Agreement, specifying the date
upon which such leases shall terminate (each a "Lease Termination Date"), with
each of the respective tenants that lease and occupy Suites 200 & 350. In the
event Landlord does not enter into such a lease termination agreement with
respect to the tenants leasing suite 200 or 350, then the provisions of this
Fifth Amendment of Lease applicable to the suite for which Landlord does not
enter such lease termination agreement shall be void and of no force and effect
between the parties and neither Landlord nor Tenant shall be liable to one
another for having entered into this Fifth Amendment of Lease with respect to
such space. All other terms and conditions of the Lease, including the other
terms and conditions of this Fifth Amendment of Lease, shall remain in full
force and effect.

2. EFFECTIVE DATE

The "Effective Date" for the commencement of Lease for Suites 200 and 350 shall
be the calendar date immediately succeeding the Lease Termination Date for Suite
200 and 350 respectively. The Effective Date for Suite 220 shall be the later of
September 1st, 1998 or the date Landlord delivers possession of Suite 220 to
Tenant. It is anticipated by Landlord and Tenant that the Effective Date for
Suite 200 shall be June 16, 1998 and for Suite 350 August 1st, 1998.

3. TERM

The Term of Lease for Suite 200, 220, and 350, shall each commence upon the
Effective Date for each of the respective Suites and shall terminate August
31st, 2008. Landlord and Tenant each acknowledge that the expiration date of the
term of Lease for Suites 200, 220, and 350 leased hereunder is different from
the expiration date of the term of lease for the 1855 Building and Tenant's
lease for the 1st, 4th, 8th and 10th floor spaces in the 1875 Building,
(hereinafter referred to for purposes of this Fifth Amendment of Lease as the
"Core Space"). In the event the term of Tenant's lease for the Core Space
expires and Tenant vacates the Core Space, nevertheless, the term of lease for
Suites 200, 220 and 350 leased hereunder shall expire August 31st, 2008 and all
the terms and conditions of the Lease shall remain in full force and effect and
shall pertain to the space leased under this Fifth Amendment of Lease.
Furthermore, it is hereby agreed that the Lease for Suite 200, 220 and 350 shall
be subject to the Option to Extend granted to Tenant per paragraph 48 of the
Lease. In the event that Tenant exercises its option to extend the Lease on the
Core Space (as defined above) such that the Lease for the Core Space is extended
to July 31st, 2011, then the Lease for Suites 200, 220 and 350 shall
automatically be extended from August 31st, 2008 to July 31st, 2011. The Basic
and Additional Rent on Suites 200, 220, and 350, for the period September 1st,
2008 to July 31st, 2011 (provided Tenant has exercised its option per paragraph
48 of the Lease) shall be at the same rate as Tenant is then paying on the Core
Space.

4. BASIC RENT

The Basic Rent, commencing upon the Effective Date for each of the respective
suites, shall be $2.75 per square foot per month multiplied by the square
footage leased, as follows:



Suite



Square Footage



Basic Rent/Sq. Ft.



Total monthly
Basic Rent



200
220
350



8,007
1,376
6,973



$2.75
2.75
2.75



$22,019.25
3,784.00
19,175.75





The Basic Rent described above shall be adjusted August 8th, 1998 and annually
thereafter, in the same manner and upon the same date and with the same
limitations as described in paragraph 38 of the Lease.



Notwithstanding anything herein to the contrary, for each of the Suites 200,
220, and 350, Landlord hereby grants Tenant two months Basic Rent abatement on
such suite. Such Basic Rent Abatement shall be granted to Tenant irrespective
whether Tenant occupies the Premises or not during the two month period
immediately following the Effective Date for each Suite. For example, if the
Effective Date for Suite 200 were June 16th, 1998, Tenant's lease on Suite 200
would commence June 16th, 1998, and the Basic Rent described above for Suite 200
would commence August 16th, 1998.

5. ADDITIONAL RENT

For calendar year 1998, commencing upon the Effective Date for each Suite,
Tenant shall pay $0.62 per square foot per month as payment for Tenant's
proportionate share of the expenses of operation, management, and maintenance of
Tenant's Premises. Therefore upon the Effective Date for each suite Tenant's
Additional Rent is as follows:



Suite



Square Footage



Monthly
Additional Rent



200
220
350



8,007
1,376
6,973



$4,964.34
853.12
4,323.26





6. AS-IS

Tenant agrees to lease each suite hereunder in an "as- is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense and shall not
delay the commencement of Lease for each of the Suites nor delay the payments of
rent.

7. PARKING

On the Effective Date for each Suite, Tenant's total parking allocation shall be
increased as follows:

Suite 200    25 spaces
Suite 220    4 spaces
Suite 350    22 spaces

8. NO BROKERS

Landlord and Tenant mutually acknowledge that neither Landlord nor Tenant have
had any dealings with any real estate brokers or agents in connection with the
negotiation of this Fifth Amendment of Lease which has resulted in any
obligation to pay a leasing commission.

9. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Fifth Amendment of Lease, which
for reference purposes shall be deemed to have been dated as the date above
written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
California Corporation



/s/ Boyd Smith


Title    Partner



/s/ Kevin A. Johnson


Title   Vice President, Legal Affairs






--------------------------------------------------------------------------------




[Crossroads Logo]



1875 SOUTH GRANT STREET
SUITE 100
SAN MATEO, CALIFORNIA 94402
(415) 571-5433



 

 

August 25, 1998



 

Ms. Linda Jansen
Siebel Systems, Inc.
1855 South Grant Street
San Mateo, CA 94402

RE: SIEBEL SYSTEM, INC. - LEASE AGREEMENT

Dear Ms. Jansen:

As you know, there are several typographical errors in the Fifth Amendment of
Lease. While the total square footage is correct, clarification is necessary
with respect to Suite 200. Therefore, Landlord and Tenant do herein agree to the
following corrections:



PARAGRAPH 1.(a) Suite 200

Comprising 8,077 square feet of rentable space, including Tenant's prorata share
of Building common areas, located on the second floor and as further described
in red on Exhibit "A".

PARAGRAPH 4. BASIC RENT

This paragraph remains unchanged, except for the following change to the Basic
Rent Schedule:



Suite



Square Footage



Basic Rent/Sq. Ft.



Total monthly
Basic Rent



200



8,007



$2.75



$22,211.75





PARAGRAPH 5. ADDITIONAL RENT

This paragraph remains unchanged, except for the following change to the
Additional Rent Schedule:



Suite



Square Footage



Monthly
Additional Rent



200



8,007



$5,007.74





Sincerely,

/s/ Peter Klayman
Peter Klayman




--------------------------------------------------------------------------------




SIXTH AMENDMENT OF LEASE

This Sixth Amendment of Lease is made and entered into this 16th day of
September, 1998, by and between Crossroads Associates and Clocktower Associates
(Landlord), and Siebel Systems, Inc. a California Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenant's
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997.

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking.

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet.

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet.

J. WHEREAS, in the 1875 Building, Tenant now desires to lease an additional
7,113 square feet on the fifth floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
155,997 square feet.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The area to be leased hereunder shall hereinafter be referred to as "Suite
500" and is described as follows: 7,113 rentable square feet of space, which
includes Tenant's prorata share of Building common areas, located on the fifth
floor of the Building located at 1875 South Grant Street, San Mateo, San Mateo
County, California and as further outlined in red on Exhibit "A".

2. EFFECTIVE DATE

The "Effective Date" for the commencement of Lease for Suite 500 shall
hereinafter be defined as March 1, 1999.

3. TERM

The Term of Lease for Suite 500 shall commence upon the Effective Date and shall
terminate August 31st, 2008. Landlord and Tenant each acknowledge that the
expiration date of the term of Lease for Suite 500 is different from the
expiration date of the term of lease for the 1855 Building and The "Core Space"
(as defined in Paragraph 3 of the Fifth Amendment of Lease). In the event the
term of Tenant's lease for the Core Space expires and Tenant vacates the Core
Space, nevertheless, the term of lease for Suite 500 leased hereunder shall
expire August 31st, 2008 and all the terms and conditions of the Lease shall
remain in full force and effect and shall pertain to the space leased under this
Sixth Amendment of Lease. Furthermore, it is hereby agreed that the Lease for
Suite 500 shall be subject to the Option to Extend granted to Tenant per
paragraph 48 of the Lease. In the event that Tenant exercises its option to
extend the Lease on the Core Space such that the Lease for the Core Space is
extended to July 31st, 2011, then the Lease for Suite 500 shall automatically be
extended from August 31st, 2008 to July 31st, 2011. The Basic and Additional
Rent on Suite 500 for the period September 1st, 2008 to July 31st, 2011
(provided Tenant has exercised its option per paragraph 48 of the Lease) shall
be at the same rate as Tenant is then paying on the Core Space.

4. BASIC RENT

Commencing upon the Effective Date, Tenant's monthly Basic Rent for Suite 500
shall be 7,113 s.f. x $2.90 = $20,627.70 per month. This amount shall be
adjusted August 8th, 1999 and annually thereafter, in the same manner and upon
the same date and with the same limitations as described in Paragraph 38 of the
Lease.

Notwithstanding anything herein to the contrary, for Suite 500, Landlord hereby
grants Tenant two months Basic Rent abatement on such suite. Such Basic Rent
Abatement shall be granted to Tenant irrespective whether Tenant occupies the
Premises or not during the two month period immediately following the Effective
Date. For example, the Effective Date for Suite 500 is March 1st, 1999, Tenant's
lease on Suite 500 will commence March 1st, 1999, and the Basic Rent described
above for Suite 500 will commence May 1st, 1999.

5. ADDITIONAL RENT

Commencing upon the Effective Date, Tenant's Additional Rent as described in
Paragraph 4D of the Lease shall be the then current rate being charged to
tenants occupying Building 1875 and shall continue to be adjusted per the terms
and conditions of Paragraph 4D.

6. AS-IS

Tenant agrees to lease suite 500 hereunder in an "as-is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense and shall not
delay the commencement of Lease for Suite 500 nor delay the payment of rent.

7. PARKING

Upon the Effective Date for Suite 500, Tenant's total parking allocation shall
be increased by 22 spaces.

8. NO BROKERS

Landlord and Tenant mutually acknowledge that neither Landlord nor Tenant have
had any dealings with any real estate brokers or agents in connection with the
negotiation of this Sixth Amendment of Lease which has resulted in any
obligation to pay a leasing commission.

9. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Fifth Amendment of Lease, which
for reference purposes shall be deemed to have been dated as the date above
written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Boyd Smith


Title    Partner



/s/ Jeffrey T. Amann


Title   Director, Legal Affairs






--------------------------------------------------------------------------------




SEVENTH AMENDMENT OF LEASE

 

This Seventh Amendment of Lease is made and entered into this 1st day of
December, 1998, by and between Crossroads Associates and Clocktower Associates
(Landlord), and Siebel Systems, Inc. a California Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenant's
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenants total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997.

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking.

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet.

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet.

J. WHEREAS, by Sixth Amendment of Lease dated September 16, 1998, in the 1875
Building, Tenant leased an additional 7,113 square feet on the fifth floor
(which includes Tenant's proportionate share of building common areas) and which
space was further identified as Suite 500, thereby bringing Tenant's total
leased area to 155,997 square feet.

K. WHEREAS, Tenant's lease of Suite 500 has an "Effective Date" for the
commencement of Lease of March 1, 1999, and Tenant now desires to commence the
Lease for Suite 500 at an earlier "Effective Date" as provided for herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:



1. Tenant hereby acknowledges that Suite 500 is currently leased to HCIA Inc.,
as successor-in-interest to Datis Corporation, A California Corporation ("HCIA")
with a lease expiration date of February 28, 1999. Landlord's ability to provide
Tenant an earlier "Effective Date" for Suite 500 is contingent upon Landlord
entering into, in Landlord's sole opinion, an acceptable Early Lease Termination
Agreement with HCIA. In the event Landlord does not enter into such an Early
Lease Termination Agreement with respect to Suite 500, then the provisions of
this Seventh Amendment of Lease shall be void and of no force and effect between
the parties and neither Landlord nor Tenant shall be liable to one another for
having entered into this Seventh Amendment of Lease. All other terms and
conditions of the Lease shall remain in full force and effect and Tenant's
"Effective Date" for Suite 500 shall be as provided for in the Sixth Amendment
of Lease, and therefore shall be March 1, 1999.

2. EFFECTIVE DATE

The "Effective Date" for the commencement of Tenant's Lease for Suite 500 shall
hereinafter be defined as the date which is one day immediately following the
Termination Date of the HCIA Lease for Suite 500, but in no event shall the
Effective Date be later than March 1, 1999. Except for the commencement date of
Lease, all other terms and conditions of Tenant's lease of Suite 500 shall be as
provided in the Sixth Amendment.

3. BASIC RENT

Commencing upon the Effective Date, Tenant's monthly Basic Rent for Suite 500
shall be 7,113 s.f. x $2.90 = $20,627.70 per month. This amount shall be
adjusted August 8th, 1999 and annually thereafter, in the same manner and upon
the same date and with the same limitations as described in Paragraph 38 of the
Lease.

Notwithstanding anything herein to the contrary, for Suite 500, Landlord hereby
grants Tenant two months Basic Rent abatement on such suite. Such Basic Rent
Abatement shall be granted to Tenant irrespective whether Tenant occupies the
Premises or not during the two month period immediately following the Effective
Date. For example, if the "Effective Date" as provided for herein becomes
December 15, 1998, Tenant's lease on Suite 500 will commence December 15, 1998
and the Basic Rent described above for Suite 500 will commence February 15,
1999.

4. ADDITIONAL RENT

Commencing upon the Effective Date, Tenant's Additional Rent as described in
Paragraph 4D of the Lease shall be the then current rate being charged to
tenants occupying Building 1875 and shall continue to be adjusted per the terms
and conditions of Paragraph 4D.

5. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified, the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Seventh Amendment of Lease,
which for reference purposes shall be deemed to have been dated as the date
above written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Boyd Smith


Title    Partner



/s/ Jeffrey T. Amann


Title   Director, Legal Affairs






--------------------------------------------------------------------------------




EIGHTH AMENDMENT OF LEASE

This Eighth Amendment of Lease is made and entered into this 15th day of
January, 1999, by and between Crossroads Associates and Clocktower Associates
(Landlord), and Siebel Systems, Inc. a Delaware Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenant's
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997.

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking.

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet.

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet.

J. WHEREAS, by Sixth Amendment of Lease dated September 16, 1998, in the 1875
Building, Tenant leased an additional 7,113 square feet on the fifth floor
(which includes Tenant's proportionate share of building common areas) and which
space was further identified as Suite 500, thereby bringing Tenant's total
leased area to 155,997 square feet.

K. WHEREAS, by Seventh Amendment of Lease dated December 1, 1998, Tenant agreed
to lease Suite 500 prior to March 1, 1999 in the event it became available and
Tenant's lease of Suite 500 commenced December 29, 1998.

L. WHEREAS, in the 1875 Building Tenant now desires to lease an additional 810
square feet on the second floor, an additional 3104 square feet on the third
floor (which square footage includes Tenant's proportionate share of building
common areas), and convert and include Tenant's separate Lease of 1184 square
feet on the third floor into this Lease, thereby bringing Tenant's total leased
area to 161,095 square feet.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The areas to be leased hereunder are all located in the Building located at
1875 South Grant Street, San Mateo, San Mateo County, California and are further
described as follows:

a) Suite 250

Comprising 810 gross square feet of space, including Tenant's prorata share of
Building common areas, located on the second floor and as further described in
red on Exhibit "Al".

b) Suite 310A&B

Comprising 1,184 gross square feet of space, which includes Tenant's prorata
share of Building common areas, located on the third floor and as further
outlined in red on Exhibit "A2".

c) Suite 320

Comprising 3,104 gross square feet of space, which includes Tenant's prorata
share of Building common areas, located on the third floor and as further
outlined in red on Exhibit "A3".

Tenant hereby acknowledges that under a separate lease agreement Suite 310A&B is
currently leased by Tenant through March 31, 1999. The other two suites to be
leased hereunder, Suites 250 and 320, are currently leased to RAC Enterprises.
Tenant's Lease of Suite 250 and Suite 320 are contingent upon Landlord entering
into, in Landlord's sole opinion, an acceptable Lease Termination Agreement with
RAC Enterprises. In the event Landlord does not enter into such a lease
termination agreement then the provisions of this Eighth Amendment of Lease
applicable to Suites 250 and 320 shall be void and of no force and effect
between the parties and neither Landlord nor Tenant shall be liable to one
another for having entered into this Eighth Amendment of Lease with respect to
such space. All other terms and conditions of the Lease, including the other
terms and conditions of this Eighth Amendment of Lease, shall remain in full
force and effect.

2. EFFECTIVE DATE

Subject to the contingency in paragraph 1 above, the "Effective Date" for the
commencement of Lease for Suites 250, 310A&B and 320 shall hereinafter be
defined as April 1, 1999.

3. TERM

Subject to the contingency in paragraph 1 above, commencing upon the Effective
Date Landlord agrees to lease to Tenant and Tenant agrees to lease and hire from
Landlord Suites 310 A & B, 250, and 320. The Term of Lease for Suites 250,
310A&B and 320 shall terminate August 31st, 2008. Landlord and Tenant each
acknowledge that the expiration date of the term of Lease for Suites 250,
310A&B, and 320 leased hereunder is different from the expiration date of the
term of lease for the 1855. Building and The "Core Space" (as defined in
Paragraph 3 of the Fifth Amendment of Lease). In the event the term of Tenant's
lease for the Core Space expires and Tenant vacates the Core Space,
nevertheless, the term of lease for Suites 250, 310A&B, and 320 leased hereunder
shall expire August 31st, 2008 and all the terms and conditions of the Lease
shall remain in full force and effect and shall pertain to the space leased
under this

Eighth Amendment of Lease. Furthermore, it is hereby agreed that the Lease for
Suites 250, 310A&B, and 320 shall be subject to the Option to Extend granted to
Tenant per paragraph 48 of the Lease. In the event that Tenant exercises its
option to extend the Lease on the Core Space such that the Lease for the Core
Space is extended to July 31st, 2011, then the Lease for Suites 250, 310A&B, and
320 shall automatically be extended from August 31st, 2008 to July 31st, 2011.
The Basic and Additional Rent on Suites 250, 310A&B, and 320 for the period
September 1st, 2008 to July 31st, 2011 (provided Tenant has exercised its option
per paragraph 48 of the Lease) shall be at the same rate as Tenant is then
paying on the Core Space.

4. BASIC RENT

The Basic Rent, commencing upon the Effective Date for each of the respective
suites, shall be $2.90 per square foot per month multiplied by the square
footage leased, as follows:



Suite



Square Footage



Basic Rent/Sq. Ft.



Total monthly
Basic Rent



250
310A&B
320



810
1,184
3,104



$2.90
2.90
2.90



$2,349.00
3,433.60
9,001.60





The Basic Rent described above shall be adjusted August 8th, 1999 and annually
thereafter, in the same manner and upon the same date and with the same
limitations as described in paragraph 38 of the Lease.

Notwithstanding anything herein to the contrary, for Suites 250 and 320,
Landlord hereby grants Tenant two months Basic Rent abatement for each suite.
Such Basic Rent Abatement shall be granted to Tenant irrespective whether Tenant
occupies the Premises or not during the two month period immediately following
the Effective Date for each Suite. For example, the Effective Date for Suites
250 and 320 is April 1st, 1999, Tenant's lease on Suites 250 and 320 will
commence April 1st, 1999, and the Basic Rent described above for Suites 250 and
320 will commence June 1st, 1999.

5. ADDITIONAL RENT

Commencing upon the Effective Date, Tenant's Additional Rent for each suite, as
described in Paragraph 4D of the Lease, shall be the then current rate per
square foot per month being charged to tenants occupying Building 1875
multiplied by the respective square footages and shall continue to be adjusted
per the terms and conditions of Paragraph 4D.

6. AS-IS

Tenant agrees to lease each suite hereunder in an "as-is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense and shall not
delay the commencement of Lease for each of the Suites nor delay the payments of
rent.

7. PARKING

On the Effective Date for each Suite, Tenant's total parking allocation shall be
increased as follows:



Suite 250



 

2 spaces



Suite 310A&B



 

3 spaces



Suite 320



 

10 spaces





8. NO BROKERS

Landlord and Tenant mutually acknowledge that neither Landlord nor Tenant have
had any dealings with any real estate brokers or agents in connection with the
negotiation of this Eighth Amendment of Lease which has resulted in any
obligation to pay a leasing commission.

9. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Eighth Amendment of Lease,
which for reference purposes shall be deemed to have been dated as the date
above written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Boyd Smith


Title    Partner



/s/ Jeffrey T. Amann


Title   Director, Legal Affairs






--------------------------------------------------------------------------------




NINTH AMENDMENT OF LEASE

This Ninth Amendment of Lease is made and entered into this 26th day of January,
1999, by and between Crossroads Associates and Clocktower Associates (Landlord),
and Siebel Systems, Inc. a Delaware Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenants option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenants
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997.

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking.

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet.

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet.

J. WHEREAS, by Sixth Amendment of Lease dated September 16, 1998, in the 1875
Building, Tenant leased an additional 7,113 square feet on the fifth floor
(which includes Tenant's proportionate share of building common areas) and which
space was further identified as Suite 500, thereby bringing Tenant's total
leased area to 155,997 square feet.

K. WHEREAS, by Seventh Amendment of Lease dated December 1, 1998, Tenant agreed
to lease Suite 500 prior to March 1, 1999 in the event it became available and
Tenant's lease of Suite 500 commenced December 29, 1998.

L. WHEREAS, by Eighth Amendment of Lease dated January 15, 1999 in the 1875
Building, Tenant leased an additional 810 square feet on the second floor and
4,288 square feet on the third floor(which includes Tenant's proportionate share
of building common areas), thereby bringing Tenant's total leased area to
161,095 square feet.

M. WHEREAS, in the 1875 Building Tenant now desires to lease an additional 5,221
square feet on the sixth floor, an additional 2,695 square feet on the seventh
floor (which square footage includes Tenant's proportionate share of building
common areas), thereby bringing Tenant's total leased area to 169,011 square
feet.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The areas to be leased hereunder are all located in the Building located at
1875 South Grant Street, San Mateo, San Mateo County, California and are further
described as follows:



a) Suite 650

Comprising 5,221 gross square feet of space, including Tenant's prorata share of
Building common areas, located on the fifth floor and as further described in
red on Exhibit "Al".

b) Suite 770

Comprising 2,695 gross square feet of space, which includes Tenant's prorata
share of Building common areas, located on the seventh floor and as further
outlined in red on Exhibit "A2".

Tenant hereby acknowledges that the two suites to be leased hereunder, Suites
650 and 770, are currently leased to SUNTERRA CORPORATION. Tenant's Lease of
Suite 650 and Suite 770 is contingent upon Landlord entering into, in Landlord's
sole opinion, an acceptable Lease Termination Agreement with SUNTERRA
CORPORATION by February 20, 1999. In the event Landlord does not enter into such
a lease termination agreement then this Ninth Amendment of Lease shall be void
and of no force and effect between the parties and neither Landlord nor Tenant
shall be liable to one another for having entered into this Ninth Amendment of
Lease and the Lease shall remain in full force and effect.

2. EFFECTIVE DATE

Subject to Paragraph 1 above, the Effective Dates shall be as follows:

(a) Suite 650 - March 1, 1999
(b) Suite 770 - April 1, 1999

3. TERM

Subject to the contingency in paragraph 1 above, commencing upon the respective
Effective Dates Landlord agrees to lease to Tenant and Tenant agrees to lease
and hire from Landlord Suites 650 and 770. The Term of Lease for Suites 650 and
770 shall terminate August 31st, 2008. Landlord and Tenant each acknowledge that
the expiration date of the term of Lease for Suites 650 and 770 leased hereunder
is different from the expiration date of the term of lease for the 1855 Building
and The "Core Space" (as defined in Paragraph 3 of the Fifth Amendment of
Lease). In the event the term of Tenant's lease for the Core Space expires and
Tenant vacates the Core Space, nevertheless, the term of lease for Suites 650
and 770 leased hereunder shall expire August 31st, 2008 and all the terms and
conditions of the Lease shall remain in full force and effect and shall pertain
to the space leased under this Ninth Amendment of Lease. Furthermore, it is
hereby agreed that the Lease for Suites 650 and 770 shall be subject to the
Option to Extend granted to Tenant per paragraph 48 of the Lease. In the event
that Tenant exercises its option to extend the Lease on the Core Space such that
the Lease for the Core Space is extended to July 31st, 2011, then the Lease for
Suites 650 and 770 shall automatically be extended from August 31st, 2008 to
July 31st, 2011. The Basic and Additional Rent on Suites 650 and 770 for the
period September 1st, 2008 to July 31st, 2011 (provided Tenant has exercised its
option per paragraph 48 of the Lease) shall be at the same rate as Tenant is
then paying on the Core Space.

4. BASIC RENT

The Basic Rent, commencing upon the Effective Date for each of the respective
suites, shall be $2.90 per square foot per month multiplied by the square
footage leased, as follows:





Suite



Square Footage



Basic Rent/Sq. Ft.



Total monthly
Basic Rent



650
770



5,221
2,695



$2.90
2.90



$15,140.90
7,815.50





The Basic Rent described above shall be adjusted August 8th, 1999 and annually
thereafter, in the same manner and upon the same date and with the same
limitations as described in paragraph 38 of the Lease.



Notwithstanding anything herein to the contrary, for Suites 650 and 770,
Landlord hereby grants Tenant two months Basic Rent abatement for each suite.
Such Basic Rent Abatement shall be granted to Tenant irrespective whether Tenant
occupies the Premises or not during the two month period immediately following
the Effective Date for each Suite. For example, the Effective Date for Suite 650
is March 1st, 1999, Tenant's lease on Suite 650 will commence March 1st, 1999,
and the Basic Rent described above for Suite 650 will commence May 1st, 1999.

5. ADDITIONAL RENT

Commencing upon the respective Effective Dates, Tenant's Additional Rent for
each suite, as described in Paragraph 4D of the Lease, shall be the then current
rate per square foot per month being charged to tenants occupying Building 1875
multiplied by the respective square footages and shall continue to be adjusted
per the terms and conditions of Paragraph 4D.

6. AS-IS

Tenant agrees to lease each suite hereunder in an "as- is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense and shall not
delay the commencement of Lease for each of the Suites nor delay the payments of
rent.

7. PARKING

On the Effective Date for each Suite, Tenant's total parking allocation shall be
increased as follows:



Suite 650



16 spaces



Suite 770



8 spaces





8. NO BROKERS

Landlord and Tenant mutually acknowledge that neither Landlord nor Tenant have
had any dealings with any real estate brokers or agents in connection with the
negotiation of this Ninth Amendment of Lease which has resulted in any
obligation to pay a leasing commission.

9. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Ninth Amendment of Lease, which
for reference purposes shall be deemed to have been dated as the date above
written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Boyd Smith


Title    Partner



/s/ Jeffrey T. Amann


Title   Director, Legal Affairs






--------------------------------------------------------------------------------




TENTH AMENDMENT OF LEASE

 

This Tenth Amendment of Lease is made and entered into this 25th day of
February, 1999, by and between Crossroads Associates and Clocktower Associates
(Landlord), and Siebel Systems, Inc. a Delaware Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenant's
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997.

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking.

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet.

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor(which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet.

J. WHEREAS, by Sixth Amendment of Lease dated September 16, 1998, in the 1875
Building, Tenant leased an additional 7,113 square feet on the fifth floor
(which includes Tenant's proportionate share of building common areas) and which
space was further identified as Suite 500, thereby bringing Tenant's total
leased area to 155,997 square feet.

K. WHEREAS, by Seventh Amendment of Lease dated December 1,1998, Tenant agreed
to lease Suite 500 prior to March 1, 1999 in the event it became available and
Tenant's lease of Suite 500 commenced December 29, 1998.

L. WHEREAS, by Eighth Amendment of Lease dated January 15, 1999 in the 1875
Building, Tenant leased an additional 810 square feet on the second floor and
4,288 square feet on the third floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
161,095 square feet.

M. WHEREAS, by Ninth Amendment of Lease dated January 25, 1999 in the 1875
Building, Tenant leased an additional 5,221 square feet on the sixth floor and
2,695 square feet on the seventh floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
169,011 square feet.

N. WHEREAS, in the 1875 Building Tenant now desires to lease an additional 4,319
square feet on the second floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 173,330
square feet.

NOW, THERFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The area to be leased hereunder shall hereinafter be referred to as "Suite
240" and is described as follows: 4,319 gross square feet of space, which
includes Tenant's prorata share of Building common areas, located on the second
floor of the Building located at 1875 South Grant Street, San Mateo, San Mateo
County, California and as further outlined in red on Exhibit "A".

2. EFFECTIVE DATE

The "Effective Date" for the commencement of Lease for Suite 240 shall
hereinafter be defined as July 1, 1999.

3. TERM

The Term of Lease for Suite 240 shall commence upon the Effective Date and shall
terminate August 31st, 2008. Landlord and Tenant each acknowledge that the
expiration date of the term of Lease for Suite 240 is different from the
expiration date of the term of lease for the 1855 Building and The "Core Space"
(as defined in Paragraph 3 of the Fifth Amendment of Lease) . In the event the
term of Tenant's lease for the Core Space expires and Tenant vacates the Core
Space, nevertheless, the term of lease for Suite 240 leased hereunder shall
expire August 31st, 2008 and all the terms and conditions of the Lease shall
remain in full force and effect and shall pertain to the space leased under this
Tenth Amendment of Lease. Furthermore, it is hereby agreed that the Lease for
Suite 240 shall he subject to the Option to Extend granted to Tenant per
paragraph 48 of the Lease. In the event that Tenant exercises its option to
extend the Lease on the Core Space such that the Lease for the Core Space is
extended to July 31st, 2011, then the Lease for Suite 240 shall automatically be
extended from August 31st, 2008 to July 31st, 2011. The Basic and Additional
Rent on Suite 240 for the period September 1st, 2008 to July 31st, 2011
(provided Tenant has exercised its option per paragraph 48 of the Lease) shall
be at the same rate as Tenant is then paying on the Core Space.

4. BASIC RENT

Commencing upon the Effective Date, Tenant's monthly Basic Rent for Suite 240
shall be 4,319 s.f. x $2.90 = $12,525.10 per month. This amount shall be
adjusted August 8th, 1999 and annually thereafter, in the same manner and upon
the same date and with the same limitations as described in Paragraph 38 of the
Lease.

Notwithstanding anything herein to the contrary, for Suite 240, Landlord hereby
grants tenant two months Basic Rent abatement on such suite. Such Basic Rent
Abatement shall be granted to Tenant irrespective whether Tenant occupies the
Premises or not during the two month period immediately following the Effective
Date. For example, the Effective Date for Suite 240 is July 1st, 1999, Tenant's
lease on Suite 240 will commence July 1st, 1999, and the Basic Rent described
above for Suite 240 will commence September 1st, 1999.

5. ADDITIONAL RENT

Commencing upon the Effective Date, Tenant's Additional Rent as described in
Paragraph 4D of the Lease shall be the then current rate being charged to
tenants occupying Building 1875 and shall continue to be adjusted per the terms
and conditions of Paragraph 4D.

6. AS-IS

Tenant agrees to lease each suite hereunder in an "as- is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense and shall not
delay the commencement of Lease for each of the Suites nor delay the payments of
rent.

7. EARLY OCCUPANCY

In the event that Suite 240 becomes available prior to the applicable Effective
Date, and in the event that Tenant desires to take possession of Suite 240 prior
to the applicable Effective Date, then with Landlord's permission Tenant may do
so. Tenant shall Suite 240 subject to the Early Occupancy provisions of this
Paragraph 7 and Tenant's Early Occupancy shall be subject to all the terms and
conditions of the Lease. In the event that Suite 240 is available and Tenant so
chooses to occupy such space prior to the Effective Date, then the Basic Rent
obligations shall be as stated in paragraph 4 herein with the exception that
Tenant shall pay Basic and Additional Rent for the period of such Early
Occupancy prior to the Effective Date. Such Basic and Additional Rent shall be
calculated on a per diem basis for each day of the period commencing with the
date of Early Occupancy to the Effective Date. The daily rate of Basic and
Additional Rent is as indicated in the table below:

EARLY OCCUPANCY TABLE



Suite



Square Footage



Basic Rent per day



Additional Rent per day



Total Rent per day



240



4,319



$417.50



$89.26



$506.76





8. PARKING

Upon the Effective Date for Suite 240, Tenant's total parking allocation shall
be increased by 13 spaces.

9. NO BROKERS

Landlord and Tenant mutually acknowledge that neither Landlord nor Tenant have
had any dealings with any real estate brokers or agents in connection with the
negotiation of this Tenth Amendment of Lease which has resulted in any
obligation to pay a leasing commission.

10. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Tenth Amendment of Lease, which
for reference purposes shall be deemed to have been dated as the date above
written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Boyd Smith


Title    Partner



/s/ Jeffrey T. Amann


Title   Director, Legal Affairs






--------------------------------------------------------------------------------




ELEVENTH AMENDMENT OF LEASE

This Eleventh Amendment of Lease is made and entered into this 7th day of April,
1999, by and between Crossroads Associates and Clocktower Associates (Landlord),
and Siebel Systems, Inc. a Delaware Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenants option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenants
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19,1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997.

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd,1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking.

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet.

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet.

J. WHEREAS, by Sixth Amendment of Lease dated September 16, 1998, in the 1875
Building, Tenant leased an additional 7,113 square feet on the fifth floor
(which includes Tenant's proportionate share of building common areas) and which
space was further identified as Suite 500, thereby bringing Tenant's total
leased area to 155,997 square feet.

K. WHEREAS, by Seventh Amendment of Lease dated December 1, 1998, Tenant agreed
to lease Suite 500 prior to March 1, 1999 in the event it became available and
Tenant's lease of Suite 500 commenced December 29, 1998.

L. WHEREAS, by Eighth Amendment of Lease dated January 15, 1999 in the 1875
Building, Tenant leased an additional 810 square feet on the second floor and
4,288 square feet on the third floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
161,095 square feet.

M. WHEREAS, by Ninth Amendment of Lease dated January 25, 1999 in the 1875
Building, Tenant leased an additional 5,221 square feet on the sixth floor and
2,695 square feet on the seventh floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
169,011 square feet. 

N. WHEREAS, subject to the execution of the Tenth Amendment of Lease dated
February 25, 1999 in the 1875 Building, Tenant upon execution will have leased
an additional 4,319 square feet on the second floor (which includes Tenant's
proportionate share of building common areas), thereby bringing Tenant's total
leased area to 173,330 square feet. 

O. WHEREAS, in the 1825 Building Tenant now desires to lease an additional 7,509
square feet on the first floor, 11,417 square feet on the fifth floor, 17,702 on
the eighth floor and 17,702 square feet on the ninth floor (which includes
Tenant's proportionate share of building common areas), thereby bringing
Tenant's total leased area to 227,660 square feet.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The areas to be leased hereunder are all located in the Building located at
1825 South Grant Street, San Mateo, San Mateo County, California and are further
described as follows:

a) Suite 150

Comprising 7,509 gross square feet of space, which includes Tenant's prorata
share of Building common areas, located on the first floor and as further
described in red on Exhibit "Al".

b) Suite 500

Comprising 11,417 gross square feet of space, which includes Tenant's prorate
share of Building common areas, located on the fifth floor and as further
outlined in red on Exhibit "A2".

c) Suite 800

Comprising 17,702 gross square feet of space, which includes Tenant's prorate
share of Building common areas, located on the eighth floor and as further
outlined in red on Exhibit "A3".

d) Suite 900

Comprising 17,702 gross square feet of space, which includes Tenant's prorate
share of Building common areas, located on the ninth floor and as further
outlined in red on Exhibit "A4".

Tenant hereby acknowledges that all four suites to be leased hereunder, Suites
150, 500, 800 and 900, are currently leased to VISA. Tenant's Lease of Suites
150, 500, 800 and 900 is contingent upon Landlord entering into, in Landlord's
sole opinion, an acceptable lease termination agreement with VISA for the
referenced suites. Landlord and VISA have discussed such an acceptable lease
termination agreement, and termination documents have been submitted to VISA for
execution. In the event Landlord and VISA do not enter into such a lease
termination agreement, then the provisions of this Eleventh Amendment of Lease
shall be void and of no force and effect between the parties, neither Landlord
nor Tenant shall be liable to one another for having entered into this Eleventh
Amendment of Lease, and all other terms and conditions of the Lease shall remain
in full force and effect.

2. EFFECTIVE DATE

The Effective Date shall hereinafter be defined as that date which Landlord
shall specify to Tenant in writing as the commencement date of the term of Lease
for the Premises leased per this 11 Amendment. The Effective date shall not be
earlier than November 1, 1999 nor later than January 1, 2000. On or before
September 15, 1999, Landlord shall notify Tenant in writing the specific date
that shall be the Effective date.

3. TERM

The Term of Lease for Suites 150, 500, 800 and 900 shall commence upon the
Effective Date and shall terminate October 31, 2009. Landlord and Tenant each
acknowledge that the expiration date of the term of Lease for Suites 150, 500,
800 and 900 is different from the expiration date of the term of lease for other
space leased by Tenant, including the expiration date of the term of lease for
the 1855 Building and the "Core Space" (as defined in Paragraph 3 of the Fifth
Amendment of Lease). In the event the term of Tenant's lease for the Core Space
and/or the term of Tenant's lease for other space leased expires and Tenant
vacates these spaces, nevertheless, the term of lease for Suites 150, 500, 800
and 900 leased hereunder shall expire October 31, 2009 and all the terms and
conditions of the Lease shall remain in full force and effect and shall pertain
to the space leased under this Eleventh Amendment of Lease. Furthermore, it is
hereby agreed that the Lease for Suites 150, 500, 800 and 900 shall be subject
to the Option to Extend granted to Tenant per paragraph 48 of the Lease such
that in the event that Tenant exercises its option to extend the Lease on the
Core Space such that the Lease for the Core Space is extended to July 31st,
2011, then the Lease for Suites 150, 500, 800 and 900 shall automatically be
extended from October 31, 2009 to July 31st, 2011. The Basic and Additional Rent
on Suites 150, 500, 800 and 900 for the period November 1st, 2009 to July 31st,
2011 (provided Tenant has exercised its option per paragraph 48 of the Lease)
shall be at the same rate as Tenant is paying on the Core Space for that period.
As is stated in Paragraph 48 (f), Tenant's second Option to Extend shall apply
to all space then leased by Tenant as of the date of the exercise of the second
option.

4. BASIC RENT

The Basic Rent for the additional space leased per this Eleventh Amendment,
commencing upon the Effective Date, shall be $2.90 per square foot per month
multiplied by the square footage leased, as follows:





Suite



Square Footage



Basic Rent/Sq. Ft.



Total monthly
Basic Rent



150
500
800
900



7,509
11,417
17,702
17,702



$2.90
2.90
2.90
2.90



$ 21,776.10
33,109.30
51,335.80
51,335.80





The Basic Rent described above shall be adjusted August 8th, 2000 and annually
thereafter, in the same manner and upon the same date and with the same
limitations as described in paragraph 38 of the Lease.

Notwithstanding anything herein to the contrary, for Suites 150, 500, 800 and
900, Landlord hereby grants Tenant two months Basic Rent abatement for each
suite. Such Basic Rent Abatement shall be granted to Tenant irrespective of
whether Tenant occupies the Premises or not during the two month period
immediately following the Effective Date. For example, if the Effective Date for
Suites 150, 500, 800 and 900 is November 1, 1999, Tenant's lease on Suites 150,
500, 800 and 900 will commence November 1, 1999, and the Basic Rent described
above for Suites 150, 500, 800 and 900 will commence January 1, 2000,
irrespective of Tenant's occupancy.

5. ADDITIONAL RENT

Commencing upon the Effective Date, Tenant's Additional Rent (as described in
Paragraph 4D of the Lease) for each of the suites leased hereunder shall be the
then current rate being charged to tenants occupying the Building 1825
multiplied by the square footage of each suite and shall continue to be adjusted
per the terms and conditions of Paragraph 4D.

6. AS-IS

Tenant agrees to lease each suite hereunder in an "as-is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense and shall not
delay the commencement of Lease for each of the Suites nor delay the payment of
rent.

7. PARKING

On the Effective Date, Tenant's total parking allocation shall be increased as
follows:



Suite 150



23 spaces



Suite 500



36 spaces



Suite 800



56 spaces



Suite 900



56 spaces





8. BROKERS

Landlord has not been represented by any real estate broker(s) with respect to
this transaction and shall not be responsible for any leasing commission in
connection with the negotiation of this Eleventh Amendment of Lease. Tenant
shall hold Landlord harmless from any leasing commission which may be due to a
real estate broker or agent representing Tenant.

9. SIGNS

Paragraph 41 (SIGNS) of the Original Lease is hereby agreed to be deleted, and
the following paragraph is substituted in its entirety:

Exhibit B-1 is a site plan of the Complex. For purposes of this paragraph the
buildings shall be referred to as 1825 (Building One), 1875 (Building Two), and
1855 (Building Three). Within the perimeter outline of each of the three
buildings shown on Exhibit B-1 various building surfaces have been further
identified by Roman Numerals I-VI. An "east-facing sign" will mean a sign
generally facing east toward highway 101, and a "west- facing" sign will mean a
sign generally facing west in the direction of South Grant Street. Currently
there are four building-mounted exterior lighted signs: one east facing (I) and
one west facing (II) SIEBEL sign on building 3 (1855) and one east facing (III)
and one west facing (IV) CROSSROADS sign on building 2 (1875). These existing
signs are indicated on Exhibit B-2.

Landlord's granting Tenant additional signage is subject to obtaining certain
specific approvals from the City of San Mateo, and is subject to the further
conditions as hereinafter described. Any additional Tenant sign(s) must be
constructed and installed at Tenant's sole cost and expense, including the cost
of any applications or fees that must be paid to the City of San Mateo. All
signs must be approved by Landlord and are subject to the review and must be
approved by the City of San Mateo. Any additional sign(s) must use a lettering
size no larger than the existing CROSSROADS signs (III & IV) on building 2
(1875). Other than the manufacturing and installation costs of any additional
sign(s), Landlord shall allow Tenant's additional sign(s) at no additional cost.
Landlord and Tenant shall fully cooperate with one another in obtaining the
approvals from the City of San Mateo for additional signage. The Lease and this
Eleventh Amendment(subject to paragraph 1 above) are not contingent upon the
obtaining from the City of San Mateo the right to place any additional signage
at the Complex, and the Lease and this Eleventh Amendment (subject to paragraph
1 above) shall nevertheless remain in full force and effect without diminution
of rent or other offsets.

If at any time Tenant occupies less than 150,000 square feet of space in the
Complex (herein defined as a Diminished Occupancy Condition), and it is
determined with both parties acting in good faith that the Diminished Occupancy
Condition will last more than two years, Landlord shall have the right to
require Tenant to remove the additional sign(s) approved per this paragraph at
Tenant's expense. If so required, or upon Lease termination, Tenant shall remove
such sign(s) within 30 days of Landlord's request and Tenant shall make all
required repairs to restore any damage to the Premises from Tenant's sign.

It is Landlord and Tenant's intent to obtain approval to place two additional
exterior building-mounted lighted signs on Building One (1825, locations V & VI)
. This shall hereinafter be referred to as plan One. In the event the City of
San Mateo does not approve Plan One, Landlord and Tenant shall attempt to obtain
approval to place one additional exterior building-mounted lighted sign on
Building One (1825, location V) . This shall hereinafter be referred to as Plan
Two. In the event the City of San Mateo does not approve any additional exterior
lighted signs, then Landlord and Tenant will attempt to get approval for the
sign substitution as hereinafter described. This shall hereinafter be described
as Plan Three.

a. Plan One In this case Landlord and Tenant shall jointly and co-operatively
apply to the City of San Mateo for approval to place two exterior
building-mounted lighted signs on Building One (1825, locations V & VI). In the
event the City of San Mateo approves this plan, then Landlord shall grant Tenant
the right to place two exterior building- mounted lighted signs, one on Building
One (1825) and one on Building Two (1875). One of Tenant's additional signs
shall be east-facing (in locations V or III) and one of Tenant's additional
signs shall be west-facing (in locations VI or IV). Landlord's exterior
building-mounted lighted signs shall be in the reciprocal locations from
Tenant's signs and shall require the relocation of one of Landlord's two
existing signs. The following table outlines the alternatives:

TENANT SIGN LOCATION

LANDLORD SIGN LOCATION



III & VI



V & IV



V & IV



III & VI





It shall be at Tenant's preference which of the above alternatives is
implemented. In addition, at such time as Tenant places Tenant's signs on
Buildings One (1825) and Two (1875), Tenant agrees to remove Tenant's
west-facing sign on Building Three (1855, location II) . Tenant shall pay all
costs associated with this sign removal including the cost to repair any damage
to the Premises and any costs to repaint the area of the building from which the
sign was removed so as to render the area uniform in appearance.

b. Plan Two In the event The City of San Mateo denies approval for two
additional exterior building-mounted lighted signs for Building One, then
Landlord and Tenant shall apply for approval to place one additional exterior
building-mounted lighted sign on Building One (1825, location V). In the event
the City of San Mateo approves Plan Two, Landlord hereby grants Tenant the right
to place one additional exterior-mounted lighted sign on either Building One
(1825, location V) or Building Two (1875, location III) . The selection of
Tenant's additional sign location shall be at Tenant's preference. In the event
Tenant selects location III, Landlord, at landlord's expense, shall relocate
Landlord's existing sign in location III to location V, and Tenant's additional
sign shall be in location III. In the event Tenant selects location V,
Landlord's sign shall remain in location III. Under this Plan Two, Tenant's
existing signs on Building Three (1855, locations I and II), and Landlord's
existing sign on Building Two (1875, location IV), shall remain in place.

c. Plan Three In the event the City of San Mateo denies both Plan One and Plan
Two, Landlord hereby grants Tenant the right to replace Landlord's existing sign
on Building Two (1875, location IV) with Tenant's sign. In this event Landlord's
other sign on Building Two (1875, location III) and Tenant's signs on Building
Three (1855, locations I & II) shall remain in place.

10. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Eleventh Amendment of Lease,
which for reference purposes shall be deemed to have been dated as the date
above written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES, and
CLOCKTOWER ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Boyd Smith


Title    Partner



/s/ Jeffrey T. Amann


Title   Director, Legal Affairs






--------------------------------------------------------------------------------




THIRTEENTH AMENDMENT OF LEASE

 

This Thirteenth Amendment of Lease is made and entered into this 7th day of
December, 1999, by and between Crossroads Associates and Clocktower Associates
(Landlord), and Siebel Systems, Inc. a Delaware Corporation (Tenant).

 

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenant's
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997.

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking.

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet.

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet.

J. WHEREAS, by Sixth Amendment of Lease dated September 16, 1998, in the 1875
Building, Tenant leased an additional 7,113 square feet on the fifth floor
(which includes Tenant's proportionate share of building common areas) and which
space was further identified as Suite 500, thereby bringing Tenant's total
leased area to 155,997 square feet.

K. WHEREAS, by Seventh Amendment of Lease dated December 1, 1998, Tenant agreed
to lease Suite 500 prior to March 1, 1999 in the event it became available and
Tenant's lease of Suite 500 commenced December 29, 1998.

L. WHEREAS, by Eighth Amendment of Lease dated January 15, 1999 in the 1875
Building, Tenant leased an additional 810 square feet on the second floor and
4,288 square feet on the third floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
161,095 square feet.

M. WHEREAS, by Ninth Amendment of Lease dated January 25, 1999 in the 1875
Building, Tenant leased an additional 5,221 square feet on the sixth floor and
2,695 square feet on the seventh floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
169,011 square feet.

N. WHEREAS, by Tenth Amendment of Lease dated February 25, 1999 in the 1875
Building, Tenant leased an additional 4,319 square feet on the second floor
(which includes Tenant's proportionate share of building common areas), thereby
bringing Tenant's total leased area to 173,330 square feet.

0. WHEREAS, by Eleventh Amendment of Lease dated April 7, 1999 in the 1825
Building, Tenant leased an additional 7,509 square feet on the first floor,
11,417 square feet on the fifth floor, 17,702 on the eighth floor and 17,702
square feet on the ninth floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 227,660
square feet.

P. WHEREAS, by Twelfth Amendment of Lease dated May 26, 1999 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 1,657 of rentable
square feet of space located on the third floor of the 1875 Building, effective
July 1st, 1999, contingent upon Landlord obtaining a lease termination agreement
with PRS International, which lease termination agreement was not obtained
thereby rendering the Twelfth Amendment of Lease void; and

Q. WHEREAS, in the 1875 Building, Tenant now desires to lease and additional
2,552 square feet on the second floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
230,212 square feet.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The area to be leased hereunder shall hereinafter be referred to as "Suite
210" and is described as follows: 2,552 gross square feet of space, which
includes Tenant's prorata share of Building common areas, located on the second
floor of the Building located at 1875 South Grant Street, San Mateo, San Mateo
County, California and as further outlined in red on Exhibit "A".

Tenant hereby acknowledges that Suite 210 is currently leased to Websense.
Tenant's Lease of Suite 210 is contingent upon Landlord entering into, in
Landlord's sole opinion, an acceptable Lease Termination Agreement with
Websense. In the event Landlord does not enter into such a lease termination
agreement then this Thirteenth Amendment of Lease shall be void and of no force
and effect between the parties and neither Landlord nor Tenant shall be liable
to one another for having entered into this Thirteenth Amendment of Lease and
the Lease shall remain in full force and effect.

2. EFFECTIVE DATE

Subject to Paragraph 1 above, the Effective Date for Suite 210 shall be January
1, 2000.

3. TERM

Subject to Paragraph 1 above, commencing upon the Effective Date Landlord agrees
to lease to Tenant and Tenant agrees to lease and hire from Landlord Suite 210.

The Term of Lease for Suite 210 shall terminate August 31, 2008. Landlord and
Tenant each acknowledge that the expiration date of the term of Lease for Suite
210 is different from the expiration date of the term of lease for other space
leased by Tenant, including the expiration date of the term of lease for the
1855 Building and the "Core Space" (as defined in Paragraph 3 of the Fifth
Amendment of Lease). In the event the term of Tenant's lease for the Core Space
expires and Tenant vacates the Core Space, nevertheless, the term of lease for
Suite 210 leased hereunder shall expire August 31st, 2008 and all the terms and
conditions of the Lease shall remain in full force and effect and shall pertain
to the space leased under this Thirteenth Amendment of Lease. Furthermore, it is
hereby agreed that the Lease for Suite 210 shall be subject to the Option to
Extend granted to Tenant per paragraph 48 of the Lease such that in the event
that Tenant exercises its option to extend the Lease on the Core Space such that
the Lease for the Core Space is extended to July 31st, 2011, then the Lease for
Suite 210 shall automatically be extended from August 31, 2008 to July 31st,
2011. The Basic and Additional Rent on Suite 210 for the period September 1st,
2008 to July 31st, 2011 (provided Tenant has exercised its option per paragraph
48 of the Lease) shall be at the same rate as Tenant is then paying on the Core
Space. As is stated in Paragraph 48 (f), Tenant's second Option to Extend shall
apply to all space then leased by Tenant as of the date of the exercise of the
second option.

4. BASIC RENT

Commencing upon the Effective Date, Tenant's monthly Basic Rent for Suite 210
shall be 2,552 s.f. x $3.40 = $8,676.80 per month. This amount shall be adjusted
August 8th, 2000 and annually thereafter, in the same manner and upon the same
date and with the same limitations as described in Paragraph 38 of the Lease.

Notwithstanding anything herein to the contrary, for Suite 210, Landlord hereby
grants Tenant two months Basic Rent abatement on such suite. Such Basic Rent
Abatement shall be granted to Tenant irrespective whether Tenant occupies the
Premises or not during the two month period immediately following the Effective
Date. For example, the Effective Date for Suite 210 is January 1st, 2000,
Tenant's lease on Suite 210 will commence January 1st, 2000, and the Basic Rent
described above for Suite 210 will commence March 1st, 2000.

5. ADDITIONAL RENT

Commencing upon the Effective Date, Tenant's Additional Rent as described in
Paragraph 4D of the Lease shall be the then current rate being charged to
tenants occupying Building 1875 and shall continue to be adjusted per the terms
and conditions of Paragraph 4D.

6. AS-IS

Tenant agrees to lease suite 210 hereunder in an "as- is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense and shall not
delay the commencement of Lease for Suite 210 nor delay the payment of rent.

7. PARKING

Upon the Effective Date for Suite 210, Tenant's total parking allocation shall
be increased by 8 spaces.

8. NO BROKERS

Landlord and Tenant mutually acknowledge that neither Landlord nor Tenant have
had any dealings with any real estate brokers or agents in connection with the
negotiation of this Thirteenth Amendment of Lease which has resulted in any
obligation to pay a leasing commission.

9. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Thirteenth Amendment of Lease,
which for reference purposes shall be deemed to have been dated as the date
above written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Boyd Smith


Title    Partner



/s/ Jeffrey T. Amann


Title   Director, Legal Affairs



CLOCKTOWER ASSOCIATES

/s/ Boyd Smith
Title    Partner




--------------------------------------------------------------------------------




FOURTEENTH AMENDNENT OF LEASE

 

This Fourteenth Amendment of Lease is made and entered into this 17th day of
December, 1999, by and between Crossroads Associates and Clocktower Associates
(Landlord), and Siebel Systems, Inc. a Delaware Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenant's
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997; and

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking; and

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet; and

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet; and

J. WHEREAS, by Sixth Amendment of Lease dated September 16, 1998, in the 1875
Building, Tenant leased an additional 7,113 square feet on the fifth floor
(which includes Tenant's proportionate share of building common areas) and which
space was further identified as Suite 500, thereby bringing Tenant's total
leased area to 155,997 square feet; and

K. WHEREAS, by Seventh Amendment of Lease dated December 1, 1998, Tenant agreed
to lease Suite 500 prior to March 1, 1999 in the event it became available and
Tenant's lease of Suite 500 commenced December 29, 1998; and

L. WHEREAS, by Eighth Amendment of Lease dated January 15, 1999 in the 1875
Building, Tenant leased an additional 810 square feet on the second floor and
4,288 square feet on the third floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
161,095 square feet; and

M. WHEREAS, by Ninth Amendment of Lease dated January 25, 1999 in the 1875
Building, Tenant leased an additional 5,221 square feet on the sixth floor and
2,695 square feet on the seventh floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
169,011 square feet; and

N. WHEREAS, by Tenth Amendment of Lease dated February 25, 1999 in the 1875
Building, Tenant leased an additional 4,319 square feet on the second floor
(which includes Tenant's proportionate share of building common areas), thereby
bringing Tenant's total leased area to 173,330 square feet; and

O. WHEREAS, by Eleventh Amendment of Lease dated April 7, 1999 in the 1825
Building, Tenant leased an additional 7,509 square feet on the first floor,
11,417 square feet on the fifth floor, 17,702 on the eighth floor and 17,702
square feet on the ninth floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 227,660
square feet; and

P. WHEREAS, by Twelfth Amendment of Lease dated May 26, 1999 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 1,657 of rentable
square feet of space located on the third floor of the 1875 Building, effective
July 1st, 1999, contingent upon Landlord obtaining a lease termination agreement
with PRS International, which lease termination agreement was not obtained
thereby rendering the Twelfth Amendment of Lease void; and

Q. WHEREAS, by Thirteenth Amendment of Lease dated December 7, 1999, Tenant
leased an additional 2,552 square feet on the second floor (which includes
Tenant's proportionate share of building common areas) of the 1875 Building,
thereby bringing Tenant's total leased area to 230,212 square feet; and

R. WHEREAS, in the 1875 Building, Tenant now desires to lease an additional
1,608 square feet on the fifth floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
231,820 square feet.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The area to be leased hereunder shall hereinafter be referred to as "Suite
540" and is described as follows: 1,608 rentable square feet of space, which
includes Tenant's prorata share of Building common areas, located on the fifth
floor of the Building located at 1875 South Grant Street, San Mateo, San Mateo
County, California and as further outlined in red on Exhibit "A".

2. EFFECTIVE DATE

The "Effective Date" for the commencement of Lease for Suite 540 shall
hereinafter be defined as April 1, 2000.

3. TERM

The term of Lease for Suite 540 shall commence upon the Effective Date and shall
terminate August 31st, 2008. Landlord and Tenant each acknowledge that the
expiration date of the term of Lease for Suite 540 is different from the
expiration date of the term of lease for the 1855 Building and The "Core Space"
(as defined in Paragraph 3 of the Fifth Amendment of Lease). In the event the
term of Tenant's lease for the Core Space expires and Tenant vacates the Core
Space, nevertheless,

the term of lease for Suite 540 leased hereunder shall expire August 31st, 2008
and all the terms and conditions of the Lease shall remain in full force and
effect and shall pertain to the space leased under this Fourteenth Amendment of
Lease. Furthermore, it is hereby agreed that the Lease for Suite 540 shall be
subject to the Option to Extend granted to Tenant per paragraph 48 of the Lease.
In the event that Tenant exercises its option to extend the Lease on the Core
Space such that the Lease for the Core Space is extended to July 31st, 2011,
then the Lease for Suite 540 shall automatically be extended from August 31st,
2008 to July 31st, 2011. The Basic and Additional Rent on Suite 540 for the
period September 1st, 2008 to July 31st, 2011 (provided Tenant has exercised its
option per paragraph 48 of the Lease) shall be at the same rate as Tenant is
then paying on the Core Space. As is stated in Paragraph 48 (f), Tenant's second
Option to Extend shall apply to all space then leased by Tenant as of the date
of the exercise of the second option.

4. BASIC RENT

Commencing upon the Effective Date, Tenant's monthly Basic Rent for Suite 540
shall be 1,608 s.f. x $3.40 = $5,467.20 per month. This amount shall be adjusted
August 8th, 2000 and annually thereafter, in the same manner and upon the same
date and with the same limitations as described in Paragraph 38 of the Lease.

Notwithstanding anything herein to the contrary, for Suite 540, Landlord hereby
grants Tenant two months Basic Rent abatement on such suite. Such Basic Rent
Abatement shall be granted to Tenant irrespective whether Tenant occupies the
Premises or not during the two month period immediately following the Effective
Date. For example, the Effective Date for Suite 540 is April 1st, 2000, Tenant's
lease on Suite 540 will commence April 1st, 2000, and the Basic Rent described
above for Suite 540 will commence June 1st, 2000.

5. ADDITIONAL RENT

Commencing upon the Effective Date, Tenant's Additional Rent as described in
Paragraph 4D of the Lease shall be the then current rate being charged to
tenants occupying Building 1875 and shall continue to be adjusted per the terms
and conditions of Paragraph 4D.

6. AS-IS

Tenant agrees to lease suite 540 hereunder in an "as-is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense and shall not
delay the commencement of Lease for Suite 540 nor delay the payment of rent.

7. PARKING

Upon the Effective Date for Suite 540, Tenant's total parking allocation shall
be increased by 5 spaces.

8. NO BROKERS

Landlord and Tenant mutually acknowledge that neither Landlord nor Tenant have
had any dealings with any real estate brokers or agents in connection with the
negotiation of this Fourteenth Amendment of Lease which has resulted in any
obligation to pay a leasing commission.

9. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have signed this Fourteenth Amendment of tease,
which for reference purposes shall be deemed to have been dated as the date
above written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Dick Jacobson


Title    Partner



/s/ Jeffrey T. Amann


Title   Director, Legal Affairs



CLOCKTOWER ASSOCIATES

/s/ Dick Jacobson
Title    Partner




--------------------------------------------------------------------------------




FIFTEENTH AMENDMENT OF LEASE

This Fifteenth Amendment of Lease is made and entered into this 12th day of
January, 2000, by and between Crossroads Associates and Clocktower Associates
(Landlord), and Siebel Systems, Inc. a Delaware Corporation (Tenant).

 

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of the Building located at 1815 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenant's
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997; and

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking; and

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet; and

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet; and

J. WHEREAS, by Sixth Amendment of Lease dated September 16, 1998, in the 1875
Building, Tenant leased an additional 7,113 square feet on the fifth floor
(which includes Tenant's proportionate share of building common areas) and which
space was further identified as Suite 500, thereby bringing Tenant's total
leased area to 155,997 square feet; and

K. WHEREAS, by Seventh Amendment of Lease dated December 1, 1998, Tenant agreed
to lease Suite 500 prior to March 1, 1999 in the event it became available and
Tenant's lease of Suite 500 commenced December 29, 1998; and

L. WHEREAS, by Eighth Amendment of Lease dated January 15, 1999 in the 1875
Building, Tenant leased an additional 810 square feet on the second floor and
4,288 square feet on the third floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
161,095 square feet; and

M. WHEREAS, by Ninth Amendment of Lease dated January 25, 1999 in the 1875
Building, Tenant leased an additional 5,221 square feet on the sixth floor and
2,695 square feet on the seventh floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
169,011 square feet; and

N. WHEREAS, by Tenth Amendment of Lease dated February 25, 1999 in the 1875
Building, Tenant leased an additional 4,319 square feet on the second floor
(which includes Tenant's proportionate share of building common areas), thereby
bringing Tenant's total leased area to 173,330 square feet and

O. WHEREAS, by Eleventh Amendment of Lease dated April 7,1999 in the 1825
Building, Tenant leased an additional 7,509 square feet on the first floor,
11,417 square feet on the fifth floor, 17,702 on the eighth floor and 17,702
square feet on the ninth floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 227,660
square feet; and

P. WHEREAS, by Twelfth Amendment of Lease dated May 26, 1999 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 1,657 of rentable
square feet of space located on the third floor of the 1875 Building, effective
July 1st, 1999, contingent upon Landlord obtaining a lease termination agreement
with PRS International, which lease termination agreement was not obtained
thereby rendering the Twelfth Amendment of Lease void; and

Q. WHEREAS, by Thirteenth Amendment of Lease dated December 7, 1999, Tenant
leased an additional 2,552 square feet on the second floor (which includes
Tenant's proportionate share of building common areas) of the 1875 Building,
thereby bringing Tenant's total leased area to 230,212 square feet; and

R. WHEREAS, by the still to be executed Fourteenth Amendment of Lease dated
December 7, 1999, Tenant intends to lease an additional 1,608 square feet on the
fifth floor (which includes Tenant's proportionate share of building common
areas) of the 1875 Building, which upon execution of the Fourteenth Amendment of
Lease shall thereby bringing Tenant's total leased area to 231,820 square feet;
and

S. WHEREAS, in the 1875 Building, Tenant now desires to lease an additional
1,657 square feet on the third floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
233,477 square feet.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:



1. The areas to be leased hereunder are all located in the Building located at
1875 South Grant Street, San Mateo, San Mateo County, California and are further
described as follows:



a) Suite 31D-D,E (PRS International)

Comprising 1,027 gross square feet of space, including Tenant's prorata share of
Building common areas, located on the third floor and as further described in
red on Exhibit "Al".



b) Suite 310-C (Bowman Capital Management)

Comprising 630 gross square feet of space, which includes Tenant's prorata share
of Building common areas, located on the third floor and as further outlined in
red on Exhibit "A2".

Tenant hereby acknowledges that the two suites to be leased hereunder, Suites
310-D,E and 310-C are currently leased to PRS International, Inc. and Bowman
Capital Management respectively. Tenant's Lease of Suite 310-D,E is contingent
upon Landlord entering into, in Landlord's sole opinion, an acceptable lease
termination agreement with PRS International for the referenced suite. In the
event Landlord and PRS International do not enter into such a lease termination
agreement, then the provisions of this Fifteenth Amendment of Lease shall be
void and of no force and effect between the parties, neither Landlord nor Tenant
shall be liable to one another for having entered into this Fifteenth Amendment
of Lease, and all other terms and conditions of the Lease shall remain in full
force and effect. Landlord's Lease Agreement with Bowman Capital Management is
on a month-to-month basis, and at such time that both an acceptable lease
termination agreement is executed by PRS International, and Landlord has
received a fully executed copy of this Fifteenth Amendment of Lease, Landlord
will provide written notification to Bowman Capital, terminating their lease on
February 29, 2000.

2. EFFECTIVE DATE

Subject to Paragraph 1 above, the Effective Dates shall be as follows:

(a) Suite 310-D,E - March 1, 2000
(b) Suite 310-C - March 1, 2000

3. TERM

Subject to Paragraph 1 above, commencing upon the respective Effective Dates
Landlord agrees to lease to Tenant and Tenant agrees to lease and hire from
Landlord Suites 310-D,E and 310-C. The Term of Lease for Suites 310-D,E and
310-C shall terminate August 31, 2008. Landlord and Tenant each acknowledge that
the expiration date of the term of Lease for Suites 3l0-D,E and 310-C is
different from the expiration date of the term of lease for other space leased
by Tenant, including the expiration date of the term of lease for the 1855
Building and the "Core Space" (as defined in Paragraph 3 of the Fifth Amendment
of Lease). In the event the term of Tenant's lease for the Core Space expires
and Tenant vacates the Core Space, nevertheless, the term of lease for Suites
310-D,E and 310-C leased hereunder shall expire August 31st, 2008 and all the
terms and conditions of the Lease shall remain in full force and effect and
shall pertain to the space leased under this Fifteenth Amendment of Lease.
Furthermore, it is hereby agreed that the Lease for Suites 3l0-D,E and 310-C
shall be subject to the Option to Extend granted to Tenant per paragraph 48 of
the Lease such that in the event that Tenant exercises its option to extend the
Lease on the Core Space such that the Lease for the Core Space is extended to
July 31st, 2011, then the Lease for Suites 310-D,E and 310-C shall automatically
be extended from August 31, 2008 to July 31st, 2011. The Basic and Additional
Rent on Suites 310-D,E and 310-C for the period September 1st, 2008 to July
31st, 2011 (provided Tenant has exercised its option per paragraph 48 of the
Lease) shall be at the same rate as Tenant is then paying on the Core Space. As
is stated in Paragraph 48(f), Tenant's second Option to Extend shall apply to
all space then leased by Tenant as of the date of the exercise of the second
option.

4. BASIC RENT

The Basic Rent for the additional space leased per this Fifteenth Amendment,
commencing upon the Effective Date, shall be $3.40 per square foot per month
multiplied by the square footage leased, as follows:





Suite



Square Footage



Basic Rent/Sq. Ft.



Total monthly
Basic Rent



310-D,E
310-C



1,027
630



$3.40
3.40



$3,491.80
2,142.00





The Basic Rent described above shall be adjusted August 8th, 2000 and annually
thereafter, in the same manner and upon the same date and with the same
limitations as described in paragraph 38 of the Lease.



Notwithstanding anything herein to the contrary, for Suites 310-D,E and 310-C,
Landlord hereby grants Tenant two months Basic Rent abatement for each suite.
Such Basic Rent Abatement shall be granted to Tenant irrespective of whether
Tenant occupies the Premises or not during the two-month period immediately
following the Effective Date. For example, if the Effective Date for Suites
310-D,E and 310-C is March 1, 2000, Tenant's lease on Suites 310-D,E and 310-C
will commence March 1, 2000, and the Basic Rent described above for Suites
310-D,E and 310-C will commence May 1, 2000, irrespective of Tenant's occupancy.

5. ADDITIONAL RENT

Commencing upon the Effective Date, Tenants Additional Rent for each suite, as
described in Paragraph 4D of the Lease, shall be the then current rate per
square foot per month being charged to tenants occupying Building 1875
multiplied by the respective square footages and shall continue to be adjusted
per the terms and conditions of Paragraph 4D.

6. AS-IS

Tenant agrees to lease each suite hereunder in an "as-is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense and shall not
delay the commencement of Lease for each of the Suites nor delay the payment of
rent.

7. PARKING

On the Effective Date, Tenant's total parking allocation shall be increased as
follows:





Suite 310-D,E



 

3 spaces



Suite 310-C



 

2 spaces





8. NO BROKERS

Landlord and Tenant mutually acknowledge that neither Landlord nor Tenant have
had any dealings with any real estate brokers or agents in connection with the
negotiation of this Fifteenth Amendment of Lease which has resulted in any
obligation to pay a leasing commission.

10. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Fifteen Amendment of Lease,
which for reference purposes shall be deemed to have been dated as the date
above written.

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Dick Jacobson


Title    Partner



/s/ Jeffrey T. Amann


Title   Director, Legal Affairs



CLOCKTOWER ASSOCIATES

/s/ Dick Jacobson
Title    Partner




--------------------------------------------------------------------------------




SIXTEENTH AMENDMENT OF LEASE

This Sixteenth Amendment of Lease is made and entered into this 12th day of
September, 2000, by and between Crossroads Associates and Clocktower Associates
(Landlord), and Siebel Systems, Inc. a Delaware Corporation (Tenant).

RECITALS

A. WHEREAS, Landlord and Tenant entered into a Lease dated June 4th, 1996, (the
Lease) for the lease of approximately 66,426 gross square feet of space located
in the five story Building located at 1855 South Grant Street, San Mateo, San
Mateo County, California; and

B. WHEREAS, by letter dated October 30th, 1996 Tenant exercised Tenant's option
to lease the fourth floor of the Building located at 1875 South Grant Street,
San Mateo, San Mateo County, California (and hereinafter referred to as the 1875
Building) and by letter dated December 17th, 1996, Tenant exercised Tenant's
option to lease the tenth floor of the 1875 Building; and

C. WHEREAS, by First Amendment of Lease dated March 17, 1997 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 12,926 rentable square
feet of space located on the first floor of the 1875 Building, commencing April
1st, 1997, contingent upon Landlord obtaining a lease termination agreement with
California Federal Bank, which lease termination agreement was not obtained
thereby rendering the First Amendment of Lease void; and

D. WHEREAS, by Second Amendment of Lease dated March 19, 1997 Tenant leased an
additional 12,926 gross square feet of space located on the first floor of the
1875 Building; and

E. WHEREAS, by letter dated May 23, 1997, Tenant exercised Tenant's Option to
lease the ninth floor of the 1875 Building, and by letter dated July 28th, 1997
Tenant exercised Tenant's Option to lease the Eighth floor of the 1875 Building,
thereby bringing Tenant's total leased area (subject to the Ninth floor becoming
available) to 150,160 gross square feet of space; and

F. WHEREAS, by Third Amendment of Lease dated September 1st, 1997 Landlord and
Tenant agreed to an early commencement of lease for Suite 130, in the 1875
Building, such that the Suite 130 Lease commenced September 1st, 1997; and

G. WHEREAS, by Fourth Amendment of Lease dated April 2nd, 1998, Landlord and
Tenant agreed that Landlord will allow Tenant to make certain improvements to
Tenant's Premises in the 1875 Building and Tenant further agreed to additional
compensation for additional parking; and

H. WHEREAS, Bay Networks exercised its option to extend its lease on the ninth
floor of the 1875 Building, thereby making Tenant's exercise of option to lease
the ninth floor void and therefore bringing Tenant's total leased area to
132,458 square feet; and

I. WHEREAS, by Fifth Amendment of Lease dated May 8, 1998, in the 1875 Building,
Tenant leased an additional 9,453 square feet on the second floor and 6,973
square feet on the third floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 148,884
square feet; and

J. WHEREAS, by Sixth Amendment of Lease dated September 16, 1998, in the 1875
Building, Tenant leased an additional 7,113 square feet on the fifth floor
(which includes Tenant's proportionate share of building common areas) and which
space was further identified as Suite 500, thereby bringing Tenant's total
leased area to 155,997 square feet; and

K. WHEREAS, by Seventh Amendment of Lease dated December 1, 1998, Tenant agreed
to lease Suite 500 prior to March 1, 1999 in the event it became available and
Tenant's lease of Suite 500 commenced December 29, 1998; and

L. WHEREAS, by Eighth Amendment of Lease dated January 15, 1999 in the 1875
Building, Tenant leased an additional 810 square feet on the second floor and
4,288 square feet on the third floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
161,095 square feet; and

M. WHEREAS, by Ninth Amendment of Lease dated January 25, 1999 in the 1875
Building, Tenant leased an additional 5,221 square feet on the sixth floor and
2,695 square feet on the seventh floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
169,011 square feet; and

N. WHEREAS, by Tenth Amendment of Lease dated February 25, 1999 in the 1875
Building, Tenant leased an additional 4,319 square feet on the second floor
(which includes Tenant's proportionate share of building common areas), thereby
bringing Tenant's total leased area to 173,330 square feet; and

O. WHEREAS, by Eleventh Amendment of Lease dated April 7, 1999 in the 1825
Building, Tenant leased an additional 7,509 square feet on the first floor,
11,417 square feet on the fifth floor, 17,702 on the eighth floor and 17,702
square feet on the ninth floor (which includes Tenant's proportionate share of
building common areas), thereby bringing Tenant's total leased area to 227,660
square feet; and

P. WHEREAS, by Twelfth Amendment of Lease dated May 26, 1999 Landlord agreed to
lease to Tenant and Tenant agreed to lease from Landlord 1,657 of rentable
square feet of space located on the third floor of the 1875 Building, effective
July 1st, 1999, contingent upon Landlord obtaining a lease termination agreement
with PRS International, which lease termination agreement was not obtained
thereby rendering the Twelfth Amendment of Lease void; and

Q. WHEREAS, by Thirteenth Amendment of Lease dated December 7, 1999, Tenant
leased an additional 2,552 square feet on the second floor (which includes
Tenant's proportionate share of building common areas) of the 1875 Building,
thereby bringing Tenant's total leased area to 230,212 square feet; and

R. WHEREAS, by Fourteenth Amendment of Lease dated December 7, 1999, Tenant
leased an additional 1,608 square feet on the fifth floor (which includes
Tenant's proportionate share of building common areas) of the 1875 Building,
thereby bringing Tenant's total leased area to 231,820 square feet; and

S. WHEREAS, by Fifteenth Amendment of Lease dated January 12, 2000, Tenant
leased an additional 1,657 square feet on the third floor (which includes
Tenant's proportionate share of building common areas) of the 1875 Building,
thereby bringing Tenant's total leased area to 233,477 square feet; and

T. WHEREAS, in the 1825 Building, Tenant now desires to lease an additional
2,128 square feet on the second floor (which includes Tenant's proportionate
share of building common areas), thereby bringing Tenant's total leased area to
235,605 square feet.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

1. The area to be leased hereunder shall hereinafter be referred to as "Suite
280" and is described as follows: 2,128 rentable square feet of space, which
includes Tenant's prorate share of Building common areas, located on the second
floor of the Building located at 1825 South Grant Street, San Mateo, San Mateo
County, California and as further outlined in red on Exhibit "A".

2. EFFECTIVE DATE

The "Effective Date" for the commencement of Lease for Suite 280 shall
hereinafter be defined as October 15, 2000.

3. TERM

The Term of Lease for Suite 280 shall commence upon the Effective Date and shall
terminate April 30, 2005.

4. BASIC RENT

Commencing upon the Effective Date, Tenant's monthly Basic Rent for Suite 280
shall be 2,128 s.f. x $7.00 = $14,896.00 per month. This amount shall be
adjusted August 8th, 2001 and annually thereafter, in the same manner and upon
the same date and with the same limitations as described in Paragraph 38 of the
Lease.

Notwithstanding anything herein to the contrary, for Suite 280, Landlord hereby
grants Tenant a Basic Rent abatement in the amount of $22,700.00 (the cost for
building standard carpet, base, painting, ceiling tiles and light fixtures).
Irrespective of whether Tenant occupies the Premises, such Basic Rent Abatement
shall be granted to Tenant commencing upon the Effective Date.

5. ADDITIONAL RENT

Commencing upon the Effective Date, Tenant's Additional Rent for Suite 280 as
described in Paragraph 40 of the Lease shall be $1447.04 per month (2128 sq.ft.
x $.68 = $1447.04) and shall continue to be adjusted per the terms and
conditions of Paragraph 40.

6. AS-IS

Tenant agrees to lease suite 280 hereunder in an "as-is" condition, and any
alteration or modification to the Premises shall be made in accordance with
paragraphs 8 & 9 of the Lease at Tenant's sole cost and expense (excepting that
Landlord shall grant the Basic Rent Abatement in the amount of $22,700 as
described in paragraph 4 above) and shall not delay the commencement of Lease
for Suite 280 nor delay the payment of rent.

7. PARKING

Upon the Effective Date for Suite 280, Tenant's total parking allocation shell
be increased by 6 spaces.

8. NO BROKERS

Tenant acknowledges that Tenant shall pay all commissions due real estate
brokers or agents representing Tenant in connection with the negotiation of this
Sixteenth Amendment of Lease, and Landlord shall not be obligated to pay any
commissions to Tenant's brokers or agents.

9. LEASE IN FULL FORCE AND EFFECT

Except as herein and modified the Lease shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have signed this Sixteenth Amendment of Lease,
which for reference purposes shall be deemed to have been dated as the date
above written.

 

LANDLORD:



TENANT:



CROSSROADS ASSOCIATES



SIEBEL SYSTEMS, Inc., a
Delaware Corporation



/s/ Dick Jacobson


Title    Partner



/s/ Jeffrey T. Amann


Title   Senior Director, Legal Affairs



CLOCKTOWER ASSOCIATES

/s/ Dick Jacobson
Title    Partner




--------------------------------------------------------------------------------


